Name: Council Decision (EU) 2016/1080 of 27 June 2016 establishing the position to be taken on behalf of the Union with regard to certain decisions to be adopted in the framework of the International Olive Council (IOC)
 Type: Decision
 Subject Matter: technology and technical regulations;  health;  international affairs;  processed agricultural produce;  cooperation policy;  plant product
 Date Published: 2016-07-05

 5.7.2016 EN Official Journal of the European Union L 179/33 COUNCIL DECISION (EU) 2016/1080 of 27 June 2016 establishing the position to be taken on behalf of the Union with regard to certain decisions to be adopted in the framework of the International Olive Council (IOC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The International Olive Council (IOC) is an intergovernmental scientific and technical organisation active in the sector of olive oil and table olives. (2) The Union, as a member of the IOC, can propose amendments to the draft IOC decisions and express its formal position on them according to procedural and voting rules of the IOC. (3) During the next meeting of its Council of Members on 15 July 2016, the IOC will examine and possibly adopt five draft decisions (draft decisions) which will affect Union law. (4) The first, second, third and fourth draft decisions modify the trade standard applying to olive oils and olive pomace oils (COI/T.15/Rev ¦): they concern, respectively, the modification of the limit of ethyl esters; the modification of the limits of heptadecanoic, heptadecenoic and eicosenoic acids; the modification of the limit of the specific extinction coefficient at wavelength 270 nm (K270); and the official notification of the ISO methods adopted with a view to achieving full harmonisation and inclusion of a reference to the new peroxide value method. (5) The fifth draft decision adopts the new method of analysis for the determination of the peroxide value (COI/T.20/Doc. No ¦). (6) If the draft decisions are adopted, amendments may need to be made to Commission Regulation (EEC) No 2568/91 (1). (7) The draft decisions have been extensively discussed between scientific and technical experts of the olive oil sector. They contribute to the international harmonisation of the olive oil standard and will set a framework which will ensure fair competition in the trading of products of the olive oil sector. They should therefore be supported. (8) In order to allow for the necessary flexibility during the negotiations ahead of the meeting of the Council of Members of the IOC, the Union should be authorised to agree to changes to the draft decisions provided that such changes do not alter their substance, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union at the meeting of the Council of Members of the IOC on 15 July 2016, with regard to the draft decisions, shall be in accordance with the Annex. Article 2 1. Where the position referred to in Article 1 is likely to be affected by new scientific or technical information presented before or during the meeting of the Council of Members of the IOC, the Union shall request that the adoption of the draft decisions in that meeting be postponed until the position of the Union is established on the basis of that new information. 2. Minor technical changes to the draft decisions may be agreed to by the representatives of the Union in the Council of Members of the IOC without further decision of the Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 27 June 2016. For the Council The President M.H.P. VAN DAM (1) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (OJ L 248, 5.9.1991, p. 1). ANNEX The Union shall support, subject to any future review on the basis of new developments, the following draft decisions on the standardisation for the physical, chemical and organoleptic characteristics of olive oils and olive-pomace oils and on the harmonisation of methods of analysis: DECISION revising the trade standard applying to olive oils and olive pomace oils (COI/T.15/Rev ¦): modification of the limit of ethyl esters. DECISION revising the trade standard applying to olive oils and olive pomace oils (COI/T.15/Rev ¦): modification of the limits of heptadecanoic, heptadecenoic and eicosenoic acids. DECISION revising the trade standard applying to olive oils and olive pomace oils (COI/T.15/Rev ¦): modification of the limit of the specific extinction coefficient at wavelength 270 nm (K270). DECISION revising the trade standard applying to olive oils and olive pomace oils (COI/T.15/Rev ¦): official notification of the ISO methods adopted with a view to achieving full harmonisation and inclusion of a reference to the new peroxide value method. DECISION adopting the new method of analysis for the determination of the peroxide value (COI/T.20/Doc. No ¦).